19-3244-cr
     United States v. Guobadia

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
     2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
     COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
     A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
     ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 6th day of May, two thousand twenty-one.
 4
 5   PRESENT: ROBERT D. SACK,
 6              RAYMOND J. LOHIER, JR.,
 7              RICHARD J. SULLIVAN,
 8                    Circuit Judges.
 9   _________________________________________
10
11   UNITED STATES OF AMERICA,
12
13                               Appellee,
14
15                    v.                                             19-3244-cr
16
17   EMMANUEL GUOBADIA,
18
19                    Defendant-Appellant.
20   _________________________________________
21
 1   FOR DEFENDANT-APPELLANT:                                  JEREMY GUTMAN, ESQ.,
 2                                                             New York, NY
 3
 4   FOR APPELLEE:                                             TIFFANY H. LEE,
 5                                                             Assistant United States
 6                                                             Attorney, for James P.
 7                                                             Kennedy, Jr., United
 8                                                             States Attorney for the
 9                                                             Western District of New
10                                                             York, Buffalo, NY
11
12         Appeal from a judgment of the United States District Court for the Western

13   District of New York (Elizabeth A. Wolford, Judge).

14         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

15   AND DECREED that the judgment is AFFIRMED.

16         Emmanuel Guobadia appeals from a judgment of conviction entered by

17   the District Court (Wolford, J.) after a jury found him guilty of four counts of

18   wire fraud, in violation of 18 U.S.C. §§ 1343 and 2, and four counts of aggravated

19   identity theft, in violation of 18 U.S.C. §§ 1028A(a)(1) and 2. Guobadia was

20   sentenced principally to a term of 120 months’ imprisonment. On appeal,

21   Guobadia challenges the District Court’s denial of his motion to suppress

22   evidence found pursuant to two search warrants—a warrant to search his motel

23   room and a warrant to search electronic data stored on devices seized during the

                                              2
 1   first search. We assume the parties’ familiarity with the underlying facts and

 2   prior record of proceedings, to which we refer only as necessary to explain our

 3   decision to affirm.

 4            We review a motion to suppress for “clear error as to the district court’s

 5   findings of historical facts, but de novo as to ultimate legal conclusions, such as

 6   the existence of probable cause.” United States v. Thomas, 788 F.3d 345, 349 (2d

 7   Cir. 2015). “[W]e accord considerable deference to the probable cause

 8   determination of the issuing magistrate.” Id. at 350 (quotation marks omitted).

 9   And we interpret a search warrant affidavit in a “commonsense” rather than in a

10   “hypertechnical” manner. United States v. Canfield, 212 F.3d 713, 719 (2d Cir.

11   2000).

12            The search warrant for the motel room relied on the statements of an

13   informant. Guobadia first argues that there was no probable cause to search his

14   motel room because the warrant affidavit did not have enough information for

15   the issuing magistrate to determine the informant’s veracity or reliability, or the

16   basis for the informant’s claim that Guobadia was engaged in criminal activity.

17   He also argues that the informant’s account was uncorroborated. We disagree.


                                                 3
 1   As the District Court concluded, the affidavit contained the “first-hand

 2   information of an identified source who personally interacted with” Guobadia.

 3   App’x at 78. A known, “face-to-face” informant is considered more reliable

 4   because he “runs the greater risk that he may be held accountable if his

 5   information proves false,” United States v. Salazar, 945 F.2d 47, 50–51 (2d Cir.

 6   1991), and the affidavit here identified the informant by name and reflected that

 7   the informant went in person to the police. Moreover, the informant told the

 8   police that he had seen computers and other equipment to make fraudulent

 9   credit cards in Guobadia’s initial motel room, that he had personally helped

10   Guobadia transport that equipment to the motel room, and advised law

11   enforcement that Guobadia had moved to a new motel room. That new motel

12   room, which the informant identified by its particular room number, proved to

13   be registered to Guobadia. There was thus enough information and

14   corroboration in the affidavit for the magistrate issuing the warrant to credit the

15   informant’s account. See Canfield, 212 F.3d at 720.

16         Guobadia also challenges the warrant for the motel room by arguing that it

17   lacked particularity. But the warrant, which specifically lists “computers and


                                              4
 1   computer equipment (card scanners and embossers, printers)” among the items

 2   to be seized, App’x at 38, can hardly be said to lack particularity. Instead,

 3   Guobadia appears to contest the sufficiency of the supporting affidavit. But

 4   “[t]he Fourth Amendment by its terms requires particularity in the warrant, not

 5   in the supporting documents.” Groh v. Ramirez, 540 U.S. 551, 557 (2004). And

 6   to the extent that Guobadia’s particularity argument is a reprise of his probable

 7   cause argument, we reject it for the reasons outlined in the previous paragraph.

 8         Finally, Guobadia contends that the police exceeded the scope of the initial

 9   warrant by conducting a search of the data on one of his computers at the motel,

10   thereby tainting the second warrant. Again, we disagree. After searching

11   Guobadia’s motel room, police obtained a subsequent warrant for relevant data

12   on all seized electronic devices. The affidavit for that warrant stated that “[t]he

13   computer seized during the search [of the motel room] was powered on and did

14   have an open document on screen upon seizure.” App’x at 50–51. From this

15   statement, Guobadia infers that law enforcement officers must have “powered

16   on” the computer before they observed the document on the screen. But the

17   more plausible reading of the affidavit is that the device was already “powered


                                              5
 1   on” and that the document on the screen was in plain view when the officers

 2   executed the search of the motel room. Guobadia has offered no evidence to

 3   suggest otherwise, notwithstanding the fact that the District Court conducted a

 4   hearing concerning the searches before trial. Having not developed the record

 5   on this point, Guobadia has not satisfied his burden of showing that law

 6   enforcement officers engaged in an illegal search of the computer at the motel.

 7   See United States v. Peeples, 962 F.3d 677, 692–93 (2d Cir. 2020), cert. denied, 141

 8   S. Ct. 1279 (2021). And since the motel room search was lawful, there is no basis

 9   for concluding that the electronic data warrant was tainted or otherwise lacking

10   in probable cause.

11         We have considered Guobadia’s remaining arguments and conclude that

12   they are without merit. For the foregoing reasons, we AFFIRM the judgment of

13   the District Court.

14                                          FOR THE COURT:
15                                          Catherine O’Hagan Wolfe, Clerk of Court




                                              6